
	

113 S908 IS: Hereditary Hemorrhagic Telangiectasia Diagnosis and Treatment Act of 2013
U.S. Senate
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 908
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2013
			Mr. Johnson of South
			 Dakota introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act to improve the
		  diagnosis and treatment of hereditary hemorrhagic telangiectasia, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Hereditary Hemorrhagic Telangiectasia
			 Diagnosis and Treatment Act of 2013.
		2.FindingsThe Congress finds as follows:
			(1)Hereditary
			 hemorrhagic telangiectasia (referred to in this section as HHT)
			 is a largely undiagnosed or misdiagnosed vascular genetic bleeding disorder
			 resulting in artery-vein malformations (referred to in this section as
			 AVMs), which lead to preventable, catastrophic and disabling
			 consequences. HHT can cause sudden death at any age, unless detected and
			 treated. Early detection, screening, and use of readily available treatment can
			 prevent premature deaths and long-term health complications resulting from HHT.
			 A person with HHT has the tendency to form blood vessels that lack the
			 capillaries between an artery and vein. HHT often results in spontaneous
			 hemorrhage or stroke from brain or lung AVMs. In addition to hemorrhagic
			 stroke, embolic stroke and brain abscess occur in approximately 30 percent of
			 individuals with HHT AVMs in the lung (due to lack of capillaries between the
			 arterial and venous systems that normally filter out clots and
			 bacteria).
			(2)One in 5,000
			 American children and adults suffer from HHT.
			(3)Studies have found
			 an increase in morbidity and mortality rates for individuals who suffer from
			 HHT.
			(4)Due to the
			 widespread lack of knowledge, accurate diagnosis, and appropriate intervention,
			 90 percent of HHT-affected families are at risk for preventable
			 life-threatening and disabling medical incidents such as stroke.
			(5)Early detection,
			 screening, and treatment can prevent premature deaths, spontaneous hemorrhage,
			 hemorrhagic stroke, embolic stroke, brain abscess, and other long-term health
			 care complications resulting from HHT.
			(6)HHT is an
			 important health condition with serious health consequences which are amenable
			 to early identification and diagnosis with suitable tests, and acceptable and
			 available treatments in established treatment centers.
			(7)Timely
			 identification and management of HHT cases is an important public health
			 objective because it will save lives, prevent disability, and reduce direct and
			 indirect health care costs expenditures. A recent study has found use of a
			 genetic testing model for HHT diagnosis saves $9,900,000 if screening is
			 limited to individuals within the family groups that have the gene defect,
			 leading to early intervention in individuals found to have treatable
			 AVMs.
			(8)Without a new
			 program for early detection, screening, and treatment, 14,000 children and
			 adults who suffer from HHT in the population today will suffer premature death
			 and disability.
			3.PurposeThe purpose of this Act is to create a
			 federally led and financed initiative for early diagnosis and appropriate
			 treatment of hereditary hemorrhagic telangiectasia that will result in the
			 reduction of the suffering of families, prevent premature death and disability,
			 and lower health care costs through proven treatment interventions.
		4.National
			 Institutes of HealthPart B of
			 title IV of the Public Health Service Act (42 U.S.C. 284 et seq.) is amended by
			 adding at the end the following:
			
				409K.Hereditary
				hemorrhagic telangiectasia
					(a)HHT
				Initiative
						(1)EstablishmentThe
				Secretary shall establish and implement an HHT initiative to assist in
				coordinating activities to improve early detection, screening, and treatment of
				people who suffer from HHT. Such initiative shall focus on—
							(A)advancing research
				on the causes, diagnosis, and treatment of HHT, including through the conduct
				or support of such research; and
							(B)increasing
				physician and public awareness of HHT.
							(2)ConsultationIn
				carrying out this subsection, the Secretary shall consult with the Director of
				the National Institutes of Health and the Director of the Centers for Disease
				Control and Prevention.
						(b)HHT Coordinating
				Committee
						(1)EstablishmentNot
				later than 60 days after the date of the enactment of this section, the
				Secretary, in consultation with the Director of the National Institutes of
				Health, shall establish a committee to be known as the HHT Coordinating
				Committee.
						(2)Membership
							(A)In
				generalThe members of the
				Committee shall be appointed by the Secretary, in consultation with the
				Director of the National Institutes of Health, and shall consist of 12
				individuals who are experts in HHT or arteriovenous malformation (AVM) as
				follows:
								(i)Four representatives of HHT Treatment
				Centers of Excellence designated under section 317U(c)(1).
								(ii)Four experts in
				vascular, molecular, or basic science.
								(iii)Four
				representatives of the National Institutes of Health.
								(B)ChairThe
				Secretary shall designate the Chair of the Committee from among its
				members.
							(C)Interim
				membersIn place of the 4
				members otherwise required to be appointed under subparagraph (A)(i), the
				Secretary may appoint 4 experts in vascular, molecular, or basic science to
				serve as members of the Committee during the period preceding designation and
				establishment of HHT Treatment Centers of Excellence under section 317U.
							(D)Publication of
				namesNot later than 30 days after the establishment of the
				Committee, the Secretary shall publish the names of the Chair and members of
				the Committee on the Website of the Department of Health and Human
				Services.
							(E)TermsThe
				members of the Committee shall each be appointed for a 3-year term and, at the
				end of each such term, may be reappointed.
							(F)VacanciesA
				vacancy on the Committee shall be filled by the Secretary in the same manner in
				which the original appointment was made.
							(3)ResponsibilitiesThe
				Committee shall develop and coordinate implementation of a plan to advance
				research and understanding of HHT by—
							(A)conducting or
				supporting basic, translational, and clinical research on HHT across the
				relevant national research institutes, national centers, and offices of the
				National Institutes of Health, including the National Heart, Lung, and Blood
				Institute; the National Institute of Neurological Disorders and Stroke; the
				National Institutes of Diabetes and Digestive and Kidney Diseases; the Eunice
				Kennedy Shriver National Institute of Child Health and Human Development; the
				National Cancer Institute; and the Office of Rare Diseases; and
							(B)conducting
				evaluations and making recommendations to the Secretary, the Director of the
				National Institutes of Health, and the Director of the National Cancer
				Institute regarding the prioritization and award of National Institutes of
				Health research grants relating to HHT, including with respect to grants
				for—
								(i)expand
				understanding of HHT through basic, translational, and clinical research on the
				cause, diagnosis, prevention, control, and treatment of HHT;
								(ii)training programs
				on HHT for scientists and health professionals; and
								(iii)HHT genetic
				testing research to improve the accuracy of genetic testing.
								(c)DefinitionsIn this section:
						(1)The term
				Committee means the HHT Coordinating Committee established under
				subsection (b).
						(2)The term
				HHT means hereditary hemorrhagic
				telangiectasia.
						.
		5.Centers for
			 disease control and preventionPart B of title III of the Public Health
			 Service Act is amended by inserting after section 317T (42 U.S.C. 247b–22) the
			 following:
			
				317U.Hereditary
				hemorrhagic telangiectasia
					(a)In
				generalWith respect to hereditary hemorrhagic telangiectasia (in
				this section referred to as HHT), the Director of the Centers
				for Disease Control and Prevention (in this section referred to as the
				Director) shall carry out the following activities:
						(1)The conduct of
				population screening described in subsection (c).
						(2)The identification
				and conduct of investigations to further develop and support guidelines for
				diagnosis of, and intervention for, HHT, including cost-benefit studies.
						(3)The development of
				a standardized survey and screening tool on family history.
						(4)The establishment, in collaboration with a
				voluntary health organization representing HHT families, of an HHT resource
				center within the Centers for Disease Control and Prevention to provide
				comprehensive education on, and disseminate information about, HHT to health
				professionals, patients, industry, and the public.
						(5)The conduct or
				support of public awareness programs in collaboration with medical, genetic,
				and professional organizations to improve the education of health professionals
				about HHT.
						(b)Collaborative
				approachesThe Director shall carry out this section through
				collaborative approaches within the National Center on Birth Defects and
				Developmental Disabilities and the Division for Heart Disease and Stroke
				Prevention of the Centers for Disease Control and Prevention with respect to
				clotting and bleeding disorders.
					(c)Population
				screeningIn carrying out population screening under subsection
				(a)(1), the Director shall—
						(1)designate and
				provide funding for a sufficient number of HHT Treatment Centers of Excellence
				to improve patient access to information, treatment, and care by HHT
				experts;
						(2)conduct
				surveillance through a population study, supplemented by sentinel health care
				provider or center surveillance, and by administrative database analyses, as
				useful, to accurately identify—
							(A)the prevalence of
				HHT; and
							(B)the prevalence of
				hemorrhagic and embolic stroke and brain abscess, resulting from HHT;
							(3)include HHT
				screening questions in the Behavioral Risk Factor Surveillance System survey
				conducted by the Centers for Disease Control and Prevention in order to screen
				a broader population and more accurately determine the prevalence of
				HHT;
						(4)provide data
				collected under paragraph (2)(B) to the Paul Coverdell National Acute Stroke
				Registry, to facilitate—
							(A)analyses of the
				natural history of hemorrhagic and embolic stroke in HHT; and
							(B)the development
				of screening and artery-vein malformation treatment guidelines specific to
				prevention of complications from HHT;
							(5)develop and implement programs, targeted
				for physicians and health care professional groups likely to be accessed by
				families with HHT, to increase HHT diagnosis and treatment rates through
				the—
							(A)establishment of a
				partnership with HHT Treatment Centers of Excellence designated under paragraph
				(1) through the creation of a database of patients assessed at such HHT
				Treatment Centers of Excellence (including with respect to phenotype
				information, genotype information, transfusion dependence, and radiological
				findings);
							(B)integration of
				such database with—
								(i)the universal
				data collection system used by the Centers for monitoring hemophilia with the
				blood disorders; and
								(ii)the Paul
				Coverdell National Acute Stroke Registry; and
								(C)inclusion of other
				medical providers who treat HHT patients; and
							(6)use existing
				administrative databases on non-HHT Treatment Center of Excellence
				patients—
							(A)to learn about
				the natural history of HHT and the efficacy of various treatment modalities;
				and
							(B)to better inform
				and develop screening and treatment guidelines associated with improvement in
				health care outcomes, and research priorities relevant to HHT.
							(d)Eligibility for
				designation as HHT Treatment Center of ExcellenceIn carrying out subsection (c)(1), the
				Director may designate as an HHT Treatment Center of Excellence an academic
				health center demonstrating each of the following:
						(1)The academic
				health center possesses a team of medical experts capable of providing
				comprehensive evaluation, treatment, and education to individuals with known or
				suspected HHT and their health care providers.
						(2)The academic
				health center has sufficient personnel with knowledge about HHT, or formal
				collaboration with one or more partnering organizations for personnel or
				resources, to be able to—
							(A)respond in a
				coordinated, multidisciplinary way to patient inquiries; and
							(B)coordinate
				evaluation, treatment, and education of patients and their families in a timely
				manner.
							(3)The academic
				health center has the following personnel, facilities, and patient
				volume:
							(A)A medical director
				with—
								(i)specialized
				knowledge of the main organ manifestations of HHT; and
								(ii)the ability to
				coordinate the multidisciplinary diagnosis and treatment of patients referred
				to the center.
								(B)Administrative
				staff with—
								(i)sufficient
				knowledge to respond to patient inquiries and coordinate patient care in a
				timely fashion; and
								(ii)adequate
				financial support to allow the staff to commit at least 25 to 50 percent of
				their time on the job to HHT.
								(C)An
				otolaryngologist with experience and expertise in the treatment of recurrent
				epistaxis in HHT patients.
							(D)An interventional
				radiologist with experience and expertise in the treatment of pulmonary
				arteriovenous malformations (AVM).
							(E)A genetic
				counselor or geneticist with the expertise to provide HHT-specific genetic
				counseling to patients and families.
							(F)On-site facilities
				to screen for all major organ manifestations of HHT.
							(G)A patient volume
				of at least 25 new HHT patients per year.
							(H)Established
				mechanisms to coordinate surveillance and outreach with HHT patient advocacy
				organizations.
							.
		6.Additional health
			 and human services activitiesWith respect to hereditary hemorrhagic
			 telangiectasia (referred to in this section as HHT), the
			 Secretary of Health and Human Services, acting through the Administrator of the
			 Centers for Medicare & Medicaid Services, shall award grants on a
			 competitive basis—
			(1)for an analysis by
			 grantees of the Medicare Provider Analysis and Review (MEDPAR) file to develop
			 preliminary estimates from the Medicare program under title XVIII of the Social
			 Security Act for—
				(A)preventable costs
			 of annual health care expenditures associated with untreated HHT furnished to
			 individuals with HHT, including items, services, and treatments; and
				(B)socioeconomic
			 costs associated with preventable medical events among individuals with HHT who
			 are entitled to benefits under part A of title XVIII of the Social Security Act
			 or enrolled under part B of such title, such as disability expenditures;
			 and
				(2)to make
			 recommendations regarding an enhanced data collection protocol to permit a more
			 precise determination of the total costs described in paragraph (1).
			7.Authorization of
			 appropriations
			(a)In
			 generalTo carry out section 409K of the Public Health Service
			 Act as added by section 4 of this Act, section 317U of the Public Health
			 Service Act as added by section 5 of this Act, and section 6 of this Act, there
			 is authorized to be appropriated $5,000,000 for each of fiscal years 2014
			 through 2018.
			(b)Resource
			 centerOf the amount authorized to be appropriated under
			 subsection (a) for each of fiscal years 2014 through 2018, $1,000,000 shall be
			 for carrying out section 317U(a)(4) of the Public Health Service Act, as added
			 by section 5 of this Act.
			
